Fourth Court of Appeals
                                 San Antonio, Texas

                                      JUDGMENT
                                    No. 04-18-00739-CV

                          IN THE INTEREST OF T.S.C., a Child

                  From the 45th Judicial District Court, Bexar County, Texas
                               Trial Court No. 2018-PA-00266
                         Honorable Richard Garcia, Judge Presiding

   BEFORE CHIEF JUSTICE MARION, JUSTICE ALVAREZ, AND JUSTICE WATKINS

       In accordance with this court’s opinion of this date, the trial court’s judgment is
AFFIRMED. It is ORDERED that no costs shall be assessed against appellant in relation to this
appeal because he qualifies as indigent under TEX. R. APP. P. 20.

       SIGNED March 6, 2019.


                                               _____________________________
                                               Sandee Bryan Marion, Chief Justice